                                                   THE HONORABLE BRIAN D. LYNCH
 1                                                 CHAPTER 13
                                                   HEARING DATE: June 12, 2019
 2
                                                   HEARING TIME: 1:30 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: June 5, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-41238-BDL
13    DIANE RENEE ERDMANN,                        OBJECTION TO CONFIRMATION WITH
                                                  STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on April 18, 2019. The applicable commitment period
20
     is Invalid input months. The case is currently in the first month and the Meeting of Creditors has
21
     not yet been completed. The bar date for filing non-governmental claims is June 27, 2019.
22
     Scheduled unsecured claims total $0.00. The Trustee estimates that under the proposed plan
23
     general unsecured creditors will receive approximately $0.00.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                  -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
                                              OBJECTION
 1
        ☒ Plan is not feasible:
 2

 3
            Debtor has not starting making plan payments. Before confirmation, a debtor must
            demonstrate that “the debtor will be able to make all payments under the plan.” 11
 4          U.S.C. § 1325(a)(6). Debtor’s lack of plan payments demonstrates that Debtor lacks the
            ability to make the required payments under the plan.
 5
        ☒ Plan is not proposed in good faith or is forbidden by law:
 6
            Debtor is not eligible to be a Chapter 13 Debtor. ECF No. 17 at 3, ¶8. A motion to
 7          convert Debtor’s case from Chapter 13 to Chapter 7 has been filed one of Debtor’s
            judgment creditors and is set for hearing on the same day as the confirmation hearing.
 8          Trustee supports converting Debtor’s case to Chapter 7.
 9
        ☒ Plan fails to commit all excess disposable income for the applicable commitment period
10
          as required by 11 U.S.C. § 1325(b)(1)(B):

11
            Debtor has failed to propose a plan or a plan payment.

12      ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4):
13
            Due to Debtor’s failure to file schedules, Trustee is unable to ascertain if there are non-
14          exempt assets that need to be accounted for in Debtor’s liquidation value.

15      ☒ Schedules or other documentation insufficient:

16          Debtor has not yet provided Trustee with copies of her bank statements covering the
            date of filing, most recently filed tax return, or verification of income pursuant to Fed. R.
17          Bankr. P. 4002. Debtor’s section 341 meeting has been continued to June 6, 2019 to
            allow Debtor to provide the required documents. Confirmation should be denied until
18
            such time as Debtor has complied with this requirement.
19
        ☒ Other:
20
            Trustee has been unable to complete Debtor’s section 341 meeting. The deadline for
21          Debtor to file the balance of her schedules was continued to May 23, 2019; however, the
            schedules and plan have not been filed.
22
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
23
     debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
24
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
25
                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                    2122 Commerce Street
                                                 -2                                 Tacoma, WA 98402
                                                                                         (253) 572-6600
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
 1
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
 2

 3
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.

 4
            DATED this 28th day of May, 2019.
 5

 6
                                                      /s/ Mathew S. LaCroix
 7                                                    Mathew S. LaCroix, WSBA# 41847 for
                                                      Michael G. Malaier, Chapter 13 Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -3                                Tacoma, WA 98402
                                                                                        (253) 572-6600
